Citation Nr: 9933789	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  92-18 523	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for residuals of a 
concussion, including headaches with associated occasional 
nausea, vomiting and blurred vision.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946 and from January 1951 to January 1952.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In March 1994 and March 1998, the Board remanded 
the veteran's claims for further evidentiary development.

At his December 1991 personal hearing, and in a July 1999 
statement, the veteran indicated that he wished to reopen a 
previously denied claim for service connection for a stomach 
problem and the matter is, therefore, referred to the RO for 
further consideration.  Also at the hearing, the veteran 
raised issues of entitlement to service connection for 
Meniere's disease and tinnitus and these matters, too, are 
referred to the RO for appropriate development and 
adjudication.  Moreover, in July 1999, the veteran submitted 
additional evidence in support of his claims currently on 
appeal before the Board, but did not submit a waiver of RO 
review.  See 38 C.F.R. § 20.1304(c) (1999).  However, in 
light of the Board's determination as set forth below, remand 
to the RO is not warranted.  Id.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been obtained by the RO.

2. Bilateral hearing loss cannot be dissociated from active 
military service from 1943 to 1946.

3. Residuals of concussion, including headaches with 
associated occasional nausea, vomiting and blurred vision 
cannot be dissociated from active military service from 
1943 to 1946.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (1999).

2. Residuals of concussion, including headaches with 
associated occasional nausea, vomiting and blurred vision 
were incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and residuals of a concussion, including 
headaches with associated occasional nausea, vomiting and 
blurred vision.  The veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims that are plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and, to that end, in March 1994 and March 1998, it 
remanded the veteran's claims to afford him to opportunity 
for further VA examination and try and secure additional 
service medical records.  The VA examination reports are 
associated with the claims file and no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Some of the veteran's service medical records, primarily from 
his second period of active service, are unavailable from the 
National Personnel Records Center (NPRC).  Where service 
medical records are missing, VA's duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993); citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) has further held that "[n]owhere do VA 
regulations provide that a veteran must establish service 
connection through medical records alone." Stozek v. Brown, 
4 Vet. App. 457, 461 (1993), quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25-26 (1991).

I. Factual Background

A review of the veteran's available service medical records 
does not show any complaints or findings of bilateral hearing 
loss during his period of active military service.  In 
addition, the veteran's July 1943 enlistment report shows 
that his hearing was 15/15, bilaterally, on whispered voice 
tests, when he entered active duty and he was found qualified 
for active service.  Service medical records reveal treatment 
for gastrointestinal complaints diagnosed as gastritis but 
are negative for findings or treatment referable to a 
neurological disorder.  At separation, in March 1946, the 
veteran was examined and found physically qualified for 
release from service.

The veteran's service records for his first period of service 
indicate that his military occupational specialty in service 
was radio operation and maintenance and that he served aboard 
the USS ALGORAB.  The veteran's decorations, medals and 
campaign ribbons include Asiatic-Pacific Campaign, American 
Theater, Philippine Liberation, World War II Victory Medal 
and Presidential Citation.  Also of record is an extract from 
the Dictionary of American Naval Fighting Ships, Volume I - 
1959, Navy Department, Office of the Chief of Naval 
Operations, Naval History Division, Washington, DC.  
According to the extract, the USS ALGORAB (AKA-8, in February 
1943) provided logistic support in the Pacific Theater of 
Operations, from January 1943 to April 1945, including the 
assault and occupation of Okinawa, during World War II.  

When examined for enlistment into service in June 1950, the 
veteran's hearing was 15/15, bilaterally, on whispered voice 
tests, a neurological abnormality was not reported when he 
entered active duty and he was found qualified for active 
service.  At separation, in January 1951, the veteran's 
hearing was reported as 15/15, bilaterally, on whispered 
voice tests with no finding of neurological abnormality.

Post service, VA and private medical records, statements and 
examination reports, dated from 1978 to 1999, are associated 
with the claims file.  Treatment records from John M. Emmett, 
M.D. and John J. Shea, M.D., otologists, dated from 1978 to 
1996, reveal that in July 1978 the veteran gave a history of 
left ear hearing loss, with tinnitus, that began five years 
earlier.  He underwent a left ear shunt in May 1974.  
Audiogram findings, in pure tone thresholds, in decibels, 
were apparently as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
60

70
LEFT
35
35
40
        
60

The records further show that in October 1978, the veteran 
underwent a right endolymphatic shunt and was diagnosed with 
Meniere's disease, right ear.  

According to a doctor's statement received in March 1990, Dr. 
Emmett indicated that the veteran had a long history of 
acoustic trauma related to military service.  Dr. Emmett said 
the veteran lost most of his hearing while in service and had 
a profound, sensorineural (nerve) hearing loss in both ears, 
secondary to acoustic trauma, as demonstrated by audiometric 
findings.  

Also in March 1990, R.O. Underwood, M.D., said the veteran 
had severe hearing loss with dizziness and severe headache, 
secondary to auditory damage in service.  Dr. Underwood 
diagnosed severe hearing loss secondary to acoustic trauma.

In a February 1991 statement, Dr. Emmett said he had treated 
the veteran for nearly fifteen years for an ear and hearing 
problem.  The doctor noted that recent audiometric findings 
showed a sensorineural (nerve) hearing loss, bilaterally.  
Dr. Emmett commented that the veteran's profound nerve-type 
hearing loss could not be medically treated and was a direct 
result of acoustic trauma sustained in World War II.

In November 1991, statements were received from two of the 
veteran's comrades from his secondary period of service.  The 
statements are to the effect that the veteran described 
sustaining a concussion in service that caused severe 
headaches.  The veteran indicated that his ship was struck by 
a shell that stunned him for several minutes and that his 
ears were damaged when he was in a compartment under a large 
gun and it was fired without warning.  

At his December 1991 personal hearing at the RO, the veteran 
testified that in approximately 1943 or 1944, he sustained a 
concussion when he was in a hole under a five-inch gun that 
was fired without advanced warning.  It was several days 
before his ears returned to normal and he developed a ringing 
and roaring in his ears.  He had another concussion injury 
during the Battle of Okinawa, but was unsure if that preceded 
the other concussion incident, when several bunks fell and 
knocked him out.  The veteran sought medical treatment and 
went to sick bay after his first concussion, but not after 
the second.  He described severe headaches and stomach 
problems associated with his concussion(s) and developed 
tinnitus.  Post service, the veteran continued to experience 
problems and soon after his 1946 discharge from service, saw 
Dr. Ralph Underwood, who treated him for approximately forty-
five years.  The veteran indicated that ear, nose and throat 
(ENT) specialists advised that his Meniere's disease and 
hearing loss were caused by acoustic trauma and head injury.  
In 1974, he underwent his first ear surgery to insert shunts 
to enable inner ear fluid to properly drain so he could 
regain his equilibrium.  Further, the veteran reported that, 
during the Korean Conflict, he was a 20-millimeter gunner on 
ship in an anti-aircraft unit that provided fire support for 
low flying aircraft. 

In a March 1992 statement, Dr. Underwood (retired) said he 
treated the veteran since 1948 for ringing in the ears, 
tinnitus, hearing loss, dizziness and severe headaches.  Dr. 
Underwood noted that the veteran's history of development of 
this problem dated to an explosion in service that caused 
unconsciousness, followed by a period of extreme dizziness 
and tinnitus for several days.  Dr. Underwood referred the 
veteran to specialists that led to insertion of a shunt in 
the veteran's ears that did not relieve the pressure.  The 
veteran's condition worsened and forced him to retire from 
his job as vice president of a credit association.  To the 
best of Dr. Underwood's knowledge, the veteran's problems, 
including an inner ear disorder, with gastritis, nausea and 
vomiting were associated with the concussion received aboard 
the USS ALGORAB in the South Pacific.

The veteran, who was 73 years old, underwent VA audiometric 
and audio-ear examinations in July 1997 and gave a history of 
decreased auditory acuity since World War II and bilateral 
Meniere's disease with a history of bilateral otologic 
surgery for shunt placement.  He received a concussion from a 
blow caused by falling bunk beds, was knocked unconscious and 
required hospitalization.  On another occasion, the veteran 
was directly below a five-inch gun that was fired without his 
advanced knowledge and he lacked ear protection.  He noticed 
decreased hearing that continued.  The veteran also described 
exposure to a loud explosion from a shell during a suicide-
bombing raid on ship.  In 1974, he underwent left ear surgery 
to insert a shunt and in 1978 had similar surgery on his 
right ear.  The veteran had no significant noise exposure, 
post service.  He complained of dizziness, severe tinnitus, 
bilaterally, and hearing loss, plus vertigo and oral 
fullness.  He reported the onset of bilateral tinnitus 
immediately following a loud explosion in service and said, 
thereafter, he had hearing difficulty and tinnitus.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
70
80
85
LEFT
75
80
70
       
80 
75

Speech recognition on the Maryland CNC word list was 36 
percent in the veteran's right ear and 44 percent in his left 
ear.  Diagnoses included bilateral Meniere's disease and 
bilateral moderately severe to profound sensorineural hearing 
loss.  The VA audiologist noted that the veteran had normal 
hearing on whispered voice tests in 1943 and 1946 but many 
factors could have influenced a whispered voice test, such as 
room size, shape, acoustics and the speaker's voice.  In the 
VA audiologist's opinion, without audiometric data provided 
by current use of audiometry, it would be difficult to rule 
out the possibility of a high frequency loss by a whispered 
voice test at the time of discharge from service.  Further, 
the audiologist said that the veteran's post service medical 
treatment and a February 1991 audiogram that suggested severe 
to profound hearing loss.  The audiologist stated that loud 
noise over extended periods of time without the use of ear 
protection could cause hearing loss.  The veteran described 
several incidents when he was exposed to loud gunfire without 
the use of ear protection and indicated that after service he 
was not exposed to loud noise. 

Also in July 1997, the veteran underwent VA neurologic 
examination and said he sustained a concussion in 1943 or 
1944 while aboard ship on active duty when five bunks fell on 
his head, he lost consciousness, was sent to sick bay and did 
not want to stay but was hospitalized locally.  The veteran 
was exposed to artillery fire at close range and subsequently 
developed vertigo and hearing loss.  He complained of severe 
headaches several times a week, nausea, vomiting and blurred 
vision and said his gait was abnormal due his vertigo/inner 
ear problem. Diagnoses included status post concussion with 
residual post-traumatic headaches; the examiner said the 
concussion was sustained while the veteran was on active 
duty.  According to the VA examiner, post-concussive 
headaches were a well-known entity and were most probably 
present in the veteran.  A computed tomography (CT) report of 
the veteran's head dated July 1997 was within normal limits.

In a July 1997 record request (NA Form 13055) for his service 
medical records, the veteran indicated that he was not 
treated at a hospital, dispensary or medical facility during 
his second period of active service from January 1951 to 
January 1952.

Pursuant to the Board's March 1998 remand, the veteran 
underwent VA audiometric and ear disease examinations in 
December 1998.  He gave a history of noise exposure while 
serving aborad the USS ALGORAB and sustained two concussions, 
from falling bunk beds and from a large five-inch gun firing 
and said the events occurred within a year of each other 
between 1943 and 1944.  The veteran was also a gunner on a 
20-millimeter gun with a significant amount of noise 
exposure.  Since service, he had no significant noise 
exposure and described constant bilateral tinnitus with 
constant unsteadiness and dizziness. Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
70
80
85
LEFT
80
80
80
       
85 
80

Speech recognition on the Maryland CNC word list was 36 
percent in the veteran's right ear and 36 percent in his left 
ear.  The diagnoses included Meniere's disease, bilateral, 
severe to profound sensorineural hearing loss, bilateral 
tinnitus, and bilateral dizziness with vertigo, prior to last 
shunt insertion.  The VA examiner commented that all of the 
veteran's findings were very consistent with his history of 
concussion and significant noise exposure.  In the VA 
physician's opinion, the veteran's hearing loss and symptoms 
were a direct result of the incidents in service.  Although 
the veteran had a whispered voice test on service discharge 
that was normal, the VA examiner said the veteran's kind of 
inner ear and cochlea injuries may not manifest themselves 
until later in life due to a significant threshold shift from 
injury to air cells.  The VA specialist believed that the 
veteran sustained a significant injury in service, as evident 
by his history of having loud ringing immediately after an 
incident and inability to hear for one or two days, 
especially in light of no significant noise exposure post 
service.

The veteran underwent VA neurologic examination in December 
1998 and repeated his medical history, as noted above.  He 
described participation in the Battle at Okinawa in which 20-
millimeter guns were fired, while he was standing near and 
knocked him unconscious, as well as injury from the falling 
bunk beds.  He said that a third episode occurred when the 
ship was attacked and a bomb exploded in the air above him 
and knocked him unconscious.  The veteran complained of 
decreased hearing, bilateral tinnitus, poor equilibrium, and 
headaches with nausea and vomiting.  The diagnosis was 
history of concussion with resultant chronic problems with 
disequilibrium, tinnitus and headaches.

In an April 1999 Addendum, the VA neurologist who examined 
the veteran in December 1998 reviewed the veteran's medical 
records and opined that the veteran's clinical findings were 
a direct result of his previous concussion in service. The 
neurologist specifically reviewed the comments of the 
veteran's private physicians, dated February 1991 (Dr. 
Emmett) and March 1992 (Dr. Underwood) and results of the 
whispered voice test.  The VA neurologist concluded that the 
veteran had normal hearing when he entered service, as far as 
can be determined by the whispered voice test, but after the 
concussion, some time in 1973 or 1974, he developed a delayed 
onset of Meniere's disease after trauma.  In the physician's 
opinion, all of the findings were consistent with the 
veteran's history.

II. Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §§ 1154(b); 38 C.F.R. §§ 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and service connection remains a question 
that must be decided based on all the evidence in the 
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).  See also Kessel v. West, No. 98-772 (U.S. Vet. App. 
September 20, 1999 (en banc), appeal docketed (Fed. 
Cir.)(When adjudicating a claim on the merits under 38 U.S.C. 
§ 1154(b), the combat veteran will be found to have 
established sufficient evidence of service incurrence or 
aggravation by his or her own testimony unless "there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service ...." [See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table)].")  Slip op at 6.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

The veteran has contended that service connection should be 
granted for bilateral defective hearing and for residuals of 
a concussion.  He described exposure to acoustic trauma while 
serving aboard the USS ALGORAB in World War II and said he 
experienced tinnitus.  He was involved in combat and said he 
suffered concussion from gunfire and falling bunk beds.  The 
veteran's treating physician, Dr. Underwood, said he started 
treating the veteran for hearing loss in 1948 and Dr. Emmett, 
an otologist, noted that the veteran had profound hearing 
loss that was a direct result of acoustic trauma in service.  
When examined by VA in 1997 and 1998, the veteran gave a 
history of acoustic trauma in service and sustaining 
concussions from noise and falling bunk beds.  The examiners 
did not find that the veteran's current bilateral hearing 
loss and inner disease were inconsistent with his history.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
the time of the 1998 VA examinations, the veteran reported a 
history of exposure to heavy weapons aboard the USS ALGORAB 
during World War II.  His service records corroborate his 
participation in combat-related campaigns in World War II, 
including service aboard the USS ALGORAB.  Accordingly, the 
Board finds that the veteran has established the existence of 
an in-service noise exposure and concussion consistent with 
the conditions of combat under 38 U.S.C.A. § 1154(b); see 
also Peters v. Brown, 6 Vet. App. 540 (1994).  In December 
1998, a VA examiner opined that the veteran had a significant 
injury in service that was directly related to his current 
hearing loss and symptoms and that the veteran's inner ear 
and cochlea injuries were of a type that may not manifest 
themselves until later in life due to significant threshold 
shifts from injury to airy cells.  In April 1999, a VA 
neurologist concluded that the veteran's clinical findings 
were a direct result of previous concussion in service.  The 
neurologist said that the veteran appeared to have delayed 
onset of Meniere's disease after trauma that was consistent 
with the veteran's history.  Resolving the benefit of the 
doubt in the veteran's favor, service connection is 
established for bilateral hearing loss and residuals of 
concussion, including headaches with associated occasional 
nausea, vomiting and blurred vision.  38 U.S.C.A. §§ 1110, 
1154, 5107; 38 C.F.R. §§ 3.303, 3.385.



ORDER

Service connection is granted for bilateral hearing loss.

Service connection is granted for residuals of concussion, 
including headaches with associated occasional nausea, 
vomiting and blurred vision.




		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals



 

